DETAILED ACTION
	This final rejection is responsive to communication filed June 13, 2022.  Claims 1, 3, 10, 12, and 14 are currently amended.  Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 and July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 9753935 B1) (‘Tobin’) in view of Sarkar et al. (US 20180276256 A1) (‘Sarkar’), and further in view of Tsang et al. (US 8,473,520 B1) (‘Tsang’).

With respect to claim 1, Tobin teaches a method, comprising: 
providing a data lake service that maintains, for a first organization, a time-series data lake storing a time-series representation of backup data from a plurality of data sources associated with the first organization (Fig. 1A, col. 7 line 60 – col. 8 line 36; col. 11 lines 50-52) and metadata for the backup data (col. 17 lines 35-41; col. 19 lines 52-58); 
receiving additional backup data associated with the first organization as part of one or more backup operations (col. 14 lines 25-28; col. 22 lines 1-10), wherein the additional backup data includes a first backup image (snapshot of time-series data), of a first data source, that was generated at a first point in time (col. 17 lines 23-31; col. 21 lines 11-13 and 23-32);  
creating a first logical backup of the first data source using the first backup image (col. 17 lines 23-31; col. 21 lines 11-13 and 23-32); 
storing the first logical backup, and corresponding metadata (Fig. 4B, col. 17 lines 36-44; col. 19 lines 56-58), in the time-series data lake as part of the backup data (col. 7 lines 51-58; col. 17 lines 23-31; col. 21 lines 11-13 and 23-32; col. 22 lines 1-10); 
receiving, from a data warehousing system, a first query specifying a particular data view of the backup data associated with the first organization (col. 14 lines 32-40 and col. 23 lines 4-6); 
in response to the first query, retrieving the particular data view from the time-series data lake (col. 14 lines 41-46 and col. 23 lines 11-14) for one or more data sources specified by the first query over a time interval specified by the first query (col. 14 lines 32-40 and col. 23 lines 4-10); and 
providing the particular data view to the data warehousing system (Figs. 3A-3B; col. 14 lines 49-59 and col. 23 lines 23-26; col. 15 lines 45-51).

Tobin does not explicitly teach a cloud-based service.
Sarkar teaches a cloud-based service providing a data lake service that maintains backup data from a plurality of sources (paragraphs 15, 31-32, 36, 46, and 211); and also teaches the cloud-based service servicing a data warehousing system (paragraphs 34, 38, and 211).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Tobin to be implemented by a cloud-based service to enable on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the internet or other network to multiple customers (Sarkar, paragraph 32).  The modification would have been obvious because Tobin teaches that data sources and the time-series data store communicate via the Internet, and thus hosting the service via the cloud would be an obvious addition to allow Tobin the ability to service more customers.
Further regarding claim 1, Tobin in view of Sarkar does not explicitly teach metadata comprising schema information for at least one of the data sources; or wherein the retrieving is performed based on the schema information for at least one of the data sources.
Tsang teaches metadata comprising schema information for at least one of the data sources; and wherein the retrieving is performed based on the schema information for at least one of the data sources (col. 2 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the retrieving of Tobin to be based on schema information for a data source as taught by Tsang to enable easier query processing of multiple data sources.  A person having ordinary skill in the art would have been motivated to make the modification because Tobin teaches retrieving data from various sources, which would require information about the sources for retrieval, and thus the modification would entail using schema information as the source information for retrieval.

With respect to claim 2, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes first data that was extracted from the first logical backup of the first data source, and wherein the particular data view does not include all of the data from the first logical backup of the first data source (receiving a request having time range or start/end time) (Tobin, col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claims 3 and 12, Tobin in view of Sarkar and Tsang teaches wherein, for a given data element of the backup data in the time-series data lake, the metadata further indicates: 
a particular one of the plurality of data sources from which the given data element of the backup data originated (Sarkar, paragraph 65); and 
a time at which the given data element of the backup data was backed up (Sarkar, paragraphs 64-65); and 
wherein the retrieving the particular data view includes parsing the metadata associated with the backup data based on one or more search criteria included in the first query (Tobin, col. 14 lines 41-46 and col. 23 lines 11-14; Sarkar, paragraphs 82, 100, 193-194).

With respect to claim 4, Tobin in view of Sarkar and Tsang teaches wherein the plurality of data sources includes a subset of two or more data sources, wherein the particular data view includes data from each of the subset of two or more data sources associated with the first organization (Tobin, col. 4 lines 16-22; col. 8 lines 34-36).

With respect to claim 5, Tobin in view of Sarkar and Tsang teaches wherein the plurality of data sources includes a subset of two or more data sources, wherein the particular data view includes data from each of the subset of two or more data sources from a particular time period specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claim 6, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes data from each of the plurality of data sources from a particular point in time specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 145).

With respect to claim 7, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes an entirety of the backup data from a particular one of the plurality of data sources (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 143).

With respect to claim 8, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes data from a particular data source, of the plurality of data sources, from a particular time period specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claim 9, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes data from a particular data source, of the plurality of data sources, from a particular point in time specified in the first query (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; col. 14 lines 32-40 and col. 23 lines 4-6; Sarkar, paragraph 145).

With respect to claim 10, Tobin teaches a non-transitory, computer-readable medium having program instructions stored thereon that are executable by one or more computer systems to perform operations comprising:
providing a data lake service that maintains data for a plurality of organizations, wherein, for a first one of the plurality of organizations, the data lake service maintains a time-series data lake that stores a time-series representation of backup data from a plurality of data sources associated with the first organization (Fig. 1A, col. 7 line 60 – col. 8 line 36; col. 11 lines 50-52) and metadata for the backup data (col. 17 lines 35-41; col. 19 lines 52-58);  
receiving, from a data warehousing system, a first query specifying a particular data view of the backup data associated with the first organization (col. 14 lines 32-40 and col. 23 lines 4-6); 
retrieving the particular data view from the time-series data lake (col. 14 lines 41-46 and col. 23 lines 11-14) for one or more data sources specified by the first query over a time interval specified by the first query (col. 14 lines 32-40 and col. 23 lines 4-10); and 
providing the particular data view to the data warehousing system (Figs. 3A-3B; col. 14 lines 49-59 and col. 23 lines 23-26; col. 15 lines 45-51).

Tobin does not explicitly teach a cloud-based service.
Sarkar teaches a cloud-based service providing a data lake service that maintains backup data from a plurality of sources (paragraphs 15, 31-32, 36, 46, and 211); and also teaches the cloud-based service servicing a data warehousing system (paragraphs 34, 38, and 211).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Tobin to be implemented by a cloud-based service to enable on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the internet or other network to multiple customers (Sarkar, paragraph 32).  The modification would have been obvious because Tobin teaches that data sources and the time-series data store communicate via the Internet, and thus hosting the service via the cloud would be an obvious addition to allow Tobin the ability to service more customers.
Further regarding claim 10, Tobin in view of Sarkar does not explicitly teach metadata comprising schema information for at least one of the data sources; or wherein the retrieving is performed based on the schema information for at least one of the data sources.
Tsang teaches metadata comprising schema information for at least one of the data sources; and wherein the retrieving is performed based on the schema information for at least one of the data sources (col. 2 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the retrieving of Tobin to be based on schema information for a data source as taught by Tsang to enable easier query processing of multiple data sources.  A person having ordinary skill in the art would have been motivated to make the modification because Tobin teaches retrieving data from various sources, which would require information about the sources for retrieval, and thus the modification would entail using schema information as the source information for retrieval.
	With respect to claim 11, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes first data that was extracted from a particular backup of a first one of the plurality of data sources, and wherein the particular data view does not include all of the data from the particular backup of the first data source (receiving a request having time range or start/end time) (Tobin, col. 14 lines 32-40 and col. 23 lines 4-6).

With respect to claim 13, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes a subset of data from a particular data source, of the plurality of data sources, across an entirety of the time-series (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 143).

With respect to claim 14, Tobin teaches a method, comprising: 
receiving backup data associated with an organization during one or more backup operations (col. 11 lines 50-52), wherein the backup data includes: a
 first physical backup, corresponding to a first data source, generated at a first point in time (col. 5 lines 49-50; col. 8 lines 7-10 and lines 34-36; col. 14 lines 25-30; col. 21 lines 10-13); and 
a second physical backup, corresponding to a second data source, generated at a second point in time, wherein the second data source is isolated from the first data source (col. 5 lines 49-50; col. 8 lines 7-10 and lines 34-36; col. 14 lines 25-30; col. 21 lines 10-13); 
converting the backup data from one or more physical backup formats, associated with the first and second data sources, into logical backup data (col. 7 lines 51-58; col. 17 lines 23-31; col. 21 lines 11-13 and 23-32); 
storing the logical backup data and corresponding metadata (Fig. 4B, col. 17 lines 36-44; col. 19 lines 56-58) in a time-series data lake associated with the organization (Fig. 1A, col. 7 line 51 – col. 8 line 36; col. 11 lines 50-52; col. 17 lines 23-31; col. 21 lines 11-13 and 23-32; col. 22 lines 1-10); 
receiving, from a data warehousing system, a request for a particular data view of the backup data associated with the organization (col. 14 lines 32-40 and col. 23 lines 4-6); 
retrieving the particular data view from the time-series data lake (col. 14 lines 41-46 and col. 23 lines 11-14) for one or more data sources specified by the request over a time interval specified by the request (col. 14 lines 32-40 and col. 23 lines 4-10); and 
providing the particular data view to the data warehousing system (Figs. 3A-3B; col. 14 lines 49-59 and col. 23 lines 23-26; col. 15 lines 45-51).

Tobin does not explicitly teach a cloud-based service, and although it is obvious that the various sources in Tobin may be isolates, Tobin does not explicitly show this.
Sarkar teaches a cloud-based service providing a data lake service that maintains backup data from a plurality of sources (paragraphs 15, 31-32, 36, 46, and 211); 
the cloud-based service servicing a data warehousing system (paragraphs 34, 38, and 211); and
a second source being isolated from the first data source (paragraphs 31 and 34-36).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Tobin to be implemented by a cloud-based service to enable on-demand access to a shared pool of configurable computing resources--computer networks, servers, storage, applications and services available via the internet or other network to multiple customers (Sarkar, paragraph 32).  The modification would have been obvious because Tobin teaches that data sources and the time-series data store communicate via the Internet, and thus hosting the service via the cloud would be an obvious addition to allow Tobin the ability to service more customers.
Further regarding claim 14, Tobin in view of Sarkar does not explicitly teach metadata comprising schema information for at least one of the data sources; or wherein the retrieving is performed based on the schema information for at least one of the data sources.
Tsang teaches metadata comprising schema information for at least one of the data sources; and wherein the retrieving is performed based on the schema information for at least one of the data sources (col. 2 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the retrieving of Tobin to be based on schema information for a data source as taught by Tsang to enable easier query processing of multiple data sources.  A person having ordinary skill in the art would have been motivated to make the modification because Tobin teaches retrieving data from various sources, which would require information about the sources for retrieval, and thus the modification would entail using schema information as the source information for retrieval.

With respect to claim 15, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes a subset of data from the first source from a particular time period specified in the request (Tobin, col. 4 lines 16-22; col. 8 lines 34-36).

With respect to claim 16, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes a subset of data from the first source from a particular point in time specified in the request (Tobin, col. 4 lines 16-22; col. 6 lines 9-17; Sarkar, paragraph 145).

With respect to claim 17, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes a union of a first subset of data, from the first source, and a second subset of data from the second data source (Tobin, col. 4 lines 15-30; col. 12 lines 17-20).

With respect to claim 18, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes a union of a first subset of data, from the first data source from a particular point in time, and a second subset of data from the second data source from the particular point in time (Tobin, col. 4 lines 15-30; col. 12 lines 17-20; col. 6 lines 9-17; Sarkar, paragraph 145).

With respect to claim 19, Tobin in view of Sarkar and Tsang teaches wherein the particular data view includes a union of a first subset of data, from the first data source during a particular time period, and a second subset of data from the second data source during the particular time period (Tobin, col. 4 lines 15-30; col. 12 lines 17-20; col. 6 lines 9-17).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin in view of Sarkar and Tsang as applied to claims 1-19 above, and further in view of Pandis et al. (US 11074261 B1) (‘Pandis’).

With respect to claim 20, Tobin in view of Sarkar and Tsang teaches a first query.
Tobin in view of Sarkar and Tsang does not explicitly teach wherein the request includes a first query specified, by the data warehousing system, using the Open Database Connectivity ("ODBC") protocol.
Pandis teaches wherein the request includes a first query specified, by the data warehousing system, using the Open Database Connectivity ("ODBC") protocol (col. 6 lines 14-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the query of Tobin to be executed using ODBC to enable querying of external applications, thereby ensuring efficient query execution that incorporates external applications.  A person having ordinary skill in the art would make the combination because it would entail swapping switching one query protocol for another.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 9, 2022